Exhibit 10.3

 

FORM OF PREEMPTIVE RIGHTS WARRANT AGREEMENT

 

This Preemptive Rights Warrant Agreement (the “Warrant Agreement”) made as of
[    ], 2009, between The New York Times Company, a New York corporation with
offices at 620 Eighth Avenue, New York, New York 10018 (the “Corporation”), and
Mellon Investor Services LLC (the “Warrant Agent”).

 

WHEREAS, on January 19, 2009, the Corporation agreed to issue to Inmobiliaria
Carso, S.A. de C.V. and Banco Inbursa S.A., Institución de Banca Múltiple, Grupo
Financiero Inbursa (each an “Investor” and collectively the “Investors”)
15,900,000 detachable warrants to purchase a like number of shares of the
Corporation’s Class A Common Stock, par value $0.10 per share (the “Class A
Common Stock);

 

WHEREAS, as a result of the Corporation’s agreement to issue the warrants to the
Investors, under clause (VI) of Article Fourth of the Corporation’s Certificate
of Incorporation and Section 622 of the New York Business Corporation Law, each
holder of the Corporation’s Class B Common Stock, par value $0.10 per share (the
“Class B Common Stock”) has a preemptive right to purchase, for each share of
the Corporation’s Class B common stock owned as of 5:00 p.m., New York City
time, on January 16, 2009, 0.1112 warrants (the “Warrants”), each of such
Warrants evidencing the right of the holder thereof to purchase a like number of
shares of the Corporation’s Class A Common Stock, for $6.35 per share, subject
to adjustment as described herein;

 

WHEREAS, (i) the Class B Common Stock is principally held by descendants of
Adolph S. Ochs, who purchased the Company in 1896, and a family trust holds
approximately 89% of the shares of Class B Common Stock and (ii) the family
trust and the individual trustees of the family trust holding an aggregate of
745,450 shares of Class B Common Stock have waived their preemptive rights
triggered by the agreement to issue the warrants to the Investors;

 

WHEREAS, the Corporation has filed with the U.S. Securities and Exchange
Commission (i) a Registration Statement, No. 333-156477 on Form S-3 (the
“Registration Statement”) for the registration, under the U.S. Securities Act of
1933, as amended (the “Securities Act”) of, among other securities, the Warrants
and the Class A Common Stock issuable upon exercise of the Warrants and (ii) a
prospectus supplement pursuant to Rule 424 under the Securities Act specifically
relating to the offer and sale of an aggregate of 8,917 Warrants and 8,917
shares of the Corporation’s Class A Common Stock issuable upon exercise of the
Warrants to the holders of an aggregate of 80,184 shares of Class B Common
Stock;

 

WHEREAS, the Corporation desires the Warrant Agent to act on behalf of the
Corporation, and the Warrant Agent is willing to so act, in connection with the
issuance, registration, transfer, exchange, redemption and exercise of the
Warrants;

 

WHEREAS, the Corporation desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Corporation, the
Warrant Agent, and the holders of the Warrants; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Corporation and countersigned
by or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Corporation, and to authorize the execution and
delivery of this Warrant Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.             Appointment of Warrant Agent.  The Corporation hereby appoints
the Warrant Agent to act as agent for the Corporation for the Warrants, and the
Warrant Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth in this Warrant Agreement.

 

2.             Warrants.

 

2.1           Warrant Certificates.  Each Warrant shall be issued in registered
form only, shall be substantially in the form of the Warrant Certificate
attached hereto as Exhibit A, the provisions of which are incorporated herein,
and shall be signed by, or bear the facsimile signature of, the Chairman, the
President, the Vice Chairman, any Senior Vice President, any Vice President, the
Secretary or the Treasurer of the Corporation, and shall bear a facsimile of the
Corporation’s seal.  In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance.

 

2.2           Effect of Countersignature.  Unless and until countersigned by the
Warrant Agent pursuant to this Warrant Agreement, a Warrant shall be invalid and
of no effect and may not be exercised by the holder thereof.

 

2.3           Registration.

 

2.3.1        Warrant Register.  The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants.  Upon the initial issuance of the Warrants, the
Warrant Agent shall issue and register the Warrants in the names of the
respective holders thereof in such denominations and otherwise in accordance
with written instructions delivered to the Warrant Agent by the Corporation.

 

2.3.2        Registered Holder.  Prior to due presentment for registration of
transfer of any Warrant, the Corporation and the Warrant Agent may deem and
treat the person in whose name such Warrant shall be registered upon the Warrant
Register (“registered holder”), as the absolute owner of such Warrant and of
each Warrant represented thereby (notwithstanding any notation of ownership or
other writing on the Warrant Certificate made by anyone other than the
Corporation or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, and neither the

 

2

--------------------------------------------------------------------------------


 

Corporation nor the Warrant Agent shall be affected by any notice to the
contrary.  Neither the Corporation nor the Warrant Agent will be liable or
responsible for any registration or transfer of any Warrants that are registered
or to be registered in the name of a fiduciary or the nominee of a fiduciary.

 

3.             Terms and Exercise of Warrants.

 

3.1           Number of Shares; Exercise Price.  Each Warrant shall, when
countersigned by the Warrant Agent, entitle the registered holder thereof, or
its permitted assigns (the “Warrantholder”), upon the terms and subject to the
conditions hereinafter set forth, to acquire from the Corporation, in whole or
in part, one fully paid and nonassessable share of Class A Common Stock, at a
purchase price per share of Class A Common Stock equal to the Exercise Price. 
The number of shares of Class A Common Stock (the “Shares”) and the Exercise
Price are subject to adjustment as provided herein, and all references to
“Class A Common Stock,” “Shares” and “Exercise Price” herein shall be deemed to
include any such adjustment or series of adjustments

 

3.2           Term of Warrants.  Subject to Section 3.1, to the extent permitted
by applicable laws and regulations, the right to purchase the Shares represented
by a Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after execution and delivery of the Warrant by the
Corporation on the date hereof, and when countersigned by the Warrant Agent, but
in no event later than 5:00 p.m., New York City time, January 15, 2015 (the
“Expiration Time”).

 

3.3           Exercise of Warrants. Subject to the provisions of the Warrant and
this Warrant Agreement, a Warrant, when countersigned by the Warrant Agent, may
be exercised by the registered holder thereof by (i) surrendering it, at the
office of the Warrant Agent designated for such purposes, or at the office of
its successor as Warrant Agent with the Notice of Exercise, as set forth in the
Warrant, duly executed, and (ii) paying in full, in lawful money of the United
States, by certified check, cashier’s check or bank draft payable to the order
of the Corporation, drawn upon a United States bank, or postal, telegraphic or
express money order payable to the order of the Corporation (or as otherwise
agreed to by the Corporation), the Exercise Price for each full share of Class A
Common Stock as to which the Warrant is exercised and any and all applicable
taxes due in connection with the exercise of the Warrant, the exchange of the
Warrant for the Class A Common Stock, and the issuance of the Class A Common
Stock.

 

3.4           Issuance of Certificates.  As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the
Exercise Price, the Corporation shall issue to the registered holder of such
Warrant a certificate or certificates for the number of full shares of Class A
Common Stock to which he, she or it is entitled, registered in such name or
names as may be directed by him, her or it, and if such Warrant shall not have
been exercised in full, a new countersigned Warrant for the number of shares as
to which such Warrant shall not have been so

 

3

--------------------------------------------------------------------------------


 

exercised.  Notwithstanding the foregoing, the Corporation shall not be
obligated to deliver any Shares pursuant to the exercise of a Warrant unless
(i) a registration statement under the Securities Act with respect to the
Class A Common Stock issuable upon exercise is effective, or (ii) in the opinion
of counsel to the Corporation, the exercise of the Warrants is exempt from the
registration requirements of the Securities Act and such securities are
qualified for sale or exempt from qualification under applicable securities laws
of the states or other jurisdictions in which the registered holders reside. 
Warrants may not be exercised by, or securities issued to, any registered holder
in any state in which such exercise or issuance would be unlawful.  In no event
will the Corporation “net cash settle” any Warrant.

 

3.5           Authorization; Listing.  The Corporation hereby represents and
warrants that any Shares issued upon the exercise of the Warrant in accordance
with the provisions of Section 3 will be duly and validly authorized and issued,
fully paid and nonassessable and free from all taxes, liens and charges (other
than liens or charges created by the Warrantholder, except as otherwise provided
herein, income and franchise taxes incurred in connection with the exercise of
the Warrant or taxes in respect of any transfer occurring contemporaneously
therewith).  The Corporation agrees that the Shares so issued will be deemed to
have been issued to the Warrantholder as of the close of business on the date on
which the Warrant and payment of the Exercise Price are delivered to the office
of the Warrant Agent, notwithstanding that the stock transfer books of the
Corporation may then be closed or certificates representing such Shares may not
be actually delivered on such date.  The Corporation will at all times reserve
and keep available, out of its authorized but unissued Class A Common Stock,
solely for the purpose of providing for the exercise of the Warrants, the
aggregate number of shares of Class A Common Stock issuable upon exercise of the
Warrants.  The Corporation will (i) procure, at its sole expense, the listing of
the Shares issuable upon exercise of the Warrants, subject to issuance or notice
of issuance, on all principal stock exchanges on which the Class A Common Stock
is then listed or traded and (ii) maintain such listings of such Shares at all
times after issuance.  The Corporation will use reasonable best efforts to
ensure that the Shares may be issued without violation of any applicable law or
regulation or of any requirement of any securities exchange on which the Shares
are listed or traded.  Before taking any action which would cause an adjustment
pursuant to Section 4 to reduce the Exercise Price below the then par value of
the Class A Common Stock, the Corporation shall take any and all corporate
action which may, in the opinion of its counsel, be necessary in order that the
Corporation may validly and legally issue fully paid and non-assessable shares
of Class A Common Stock at the Exercise Price as so adjusted.

 

3.6           No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of Warrants. 
In lieu of any fractional Share to which the Warrantholder would otherwise be
entitled, the Warrantholder shall be entitled to receive a cash payment equal to
the Market

 

4

--------------------------------------------------------------------------------


 

Price of the Class A Common Stock on the last trading day preceding the date of
exercise less the Exercise Price for such fractional share.

 

3.7           Charges, Taxes and Expenses.  Issuance of certificates for Shares
to the Warrantholder upon the exercise of each Warrant shall be made without
charge to the Warrantholder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Corporation.

 

3.8           Lost, Stolen, Mutilated or Destroyed Warrant Certificates. Upon 
receipt by the Corporation and the Warrant Agent of evidence satisfactory to
them of the ownership of and the loss, theft, destruction or mutilation of any
Warrant Certificate and of security or indemnity satisfactory to the Corporation
or the Warrant Agent and, in the case of mutilation, upon surrender of such
Warrant Certificate to the Warrant Agent for cancellation, then, in the absence
of written notice to the Corporation or the Warrant Agent that such Warrant
Certificate has been acquired by a bona fide purchaser, the Corporation shall
prepare, execute and deliver a new Warrant Certificate of like tenor and dated
as of such cancellation to the Warrant Agent and the Warrant Agent shall
countersign and deliver, in exchange for or in lieu of the lost, stolen,
destroyed or mutilated Warrant Certificate, the new Warrant Certificate to the
registered holder in lieu of the Warrant Certificate so lost, stolen, mutilated
or destroyed.  No service charge shall be made for any replacement of Warrant
Certificates, but the Corporation may require the payment of a sum sufficient to
cover any stamp or other tax or governmental charge that may be imposed in
connection with any such exchange. To the extent permitted under applicable law,
the provisions of this Section 3.8 are exclusive with respect to the replacement
of mutilated, lost, stolen or destroyed Warrant Certificates and shall preclude
any and all other rights or remedies.

 

3.9           Procedure for Surrender of Warrants.  Warrants may be surrendered
to the Warrant Agent, together with a written request for exchange or transfer,
and, thereupon, the Warrant Agent shall issue in exchange therefor one or more
new Warrants as requested by the registered holder of the Warrants so
surrendered, representing an equal aggregate number of Warrants.

 

3.10         Cancellation of Warrant Certificates. Any Warrant Certificate
surrendered for the purpose of transfer, exchange or exercise of the Warrants
evidenced thereby shall, if surrendered to the Corporation, be delivered to the
Warrant Agent for cancellation or in cancelled form, or, if surrendered to the
Warrant Agent, will be promptly cancelled by the Warrant Agent and shall not be
reissued and, except as expressly permitted by this Warrant Agreement, no
Warrant Certificate shall be issued hereunder in lieu thereof.  Any Warrant
Certificate surrendered to the Corporation for transfer, exchange or exercise of
the Warrants evidenced thereby shall be promptly delivered to the Warrant Agent
and such transfer, exchange or exercise shall not be effective until such
Warrant Certificate has been received by the Warrant Agent.  The Corporation
will deliver to the Warrant Agent for

 

5

--------------------------------------------------------------------------------


 

cancellation and retirement, and the Warrant Agent will so cancel and retire,
any other Warrant Certificate purchased or acquired by the Corporation otherwise
than upon the exercise thereof.  The Warrant Agent will destroy the cancelled
and retired Warrant Certificates and notify the Corporation of the destruction
of such Warrant Certificates.

 

4.             Adjustments and Other Rights.  The Exercise Price and the number
of Shares issuable upon exercise of each Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 4 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 4 so as to result in duplication:

 

4.1           Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Corporation shall (i) declare and pay a dividend or make a distribution on
its Class A Common Stock in shares of Class A Common Stock, (ii) subdivide or
reclassify the outstanding shares of Class A Common Stock into a greater number
of shares, or (iii) combine or reclassify the outstanding shares of Class A
Common Stock into a smaller number of shares, the number of Shares issuable upon
exercise of each Warrant at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Warrantholder
after such date shall be entitled to purchase the number of shares of Class A
Common Stock which such holder would have owned or been entitled to receive in
respect of the shares of Class A Common Stock subject to the Warrant after such
date had the Warrant been exercised immediately prior to such date.  In such
event, the Exercise Price in effect at the time of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of the Warrant
before such adjustment and (2) the Exercise Price in effect immediately prior to
the record or effective date, as the case may be, for the dividend,
distribution, subdivision, combination or reclassification giving rise to this
adjustment by (y) the new number of Shares issuable upon exercise of the Warrant
determined pursuant to the immediately preceding sentence.

 

4.2           Certain Issuances of Common Stock or Convertible Securities.  If
the Corporation shall issue shares of Class A Common Stock (or rights or
warrants or other securities exercisable or convertible into or exchangeable
(collectively, a “conversion”) for shares of Common Stock (collectively,
“convertible securities”)) (other than in Permitted Transactions or a
transaction to which Section 4.1 is applicable) without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 95% of the Market Price on the last trading day preceding the date of the
agreement on pricing such shares (or such convertible securities) then, in such
event:

 

6

--------------------------------------------------------------------------------


 

(A)          the number of Shares issuable upon the exercise of each Warrant
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) (the “Initial Number”) shall be increased to the
number obtained by multiplying the Initial Number by a fraction (i) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Corporation outstanding on such date and (y) the number of additional
shares of Common Stock issued (or into which convertible securities may be
exercised or converted) and (ii) the denominator of which shall be the sum of
(1) the number of shares of Common Stock outstanding on such date and (2) the
number of shares of Common Stock which the aggregate consideration receivable by
the Corporation for the total number of shares of Common Stock so issued (or
into which convertible securities may be exercised or convert) would purchase at
the Market Price on the last trading day preceding the date of the agreement on
pricing such shares (or such convertible securities); and

 

(B)           the Exercise Price payable upon exercise of the Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
date of the agreement on pricing of such shares (or of such convertible
securities) by a fraction, the numerator of which shall be the number of shares
of Class A Common Stock issuable upon exercise of each Warrant prior to such
date and the denominator of which shall be the number of shares of Class A
Common Stock issuable upon exercise of each Warrant immediately after the
adjustment described in clause (A) above.

 

For the avoidance of doubt, no increase to the Exercise Price or decrease in the
number of Shares issuable upon exercise of a Warrant shall be made pursuant to
this Section 4.2.

 

For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (after deduction of any related expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; consideration other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable) shall be deemed to be the Fair Market Value thereof.

 

Notwithstanding anything to the contrary contained herein, upon the grant of any
Dilutive Equity Grants (as defined below), the number of Shares issuable upon
the exercise of the Warrants and the Exercise Price shall be adjusted pursuant
to this Section 4.2 as though the Corporation had, on the date of grant of such
Dilutive Equity Grants, issued shares of Class A Common Stock equal in number to
the number of Share Equivalents (as defined below) represented by such Dilutive
Equity Grants for no consideration.  No further adjustments to the number of
Shares issuable upon exercise of the Warrants on the Exercise Price

 

7

--------------------------------------------------------------------------------


 

shall be made in respect of the grant, vesting or exercise of such Dilutive
Equity Grants.

 

“Permitted Transactions” shall include issuances (i) in connection with matching
grants of Class A Common Stock pursuant to The New York Times Companies
Supplemental Retirement and Investment Plan or any successor plan intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986 (the
“Code”), (ii) in connection with the Corporation’s Employee Stock Purchase Plan
(or any successor plan that qualifies as an “employee stock purchase plan” under
Section 423 of the Code), (iii) in connection with stock options and restricted
stock units granted prior January 21, 2009, the date on which warrants were
issued to the Investors, and exercised or settled in accordance with their terms
as in effect on January 21, 2009, (iv) in connection with stock options,
restricted stock units or shares of Class A Common Stock issued after
January 21, 2009, pursuant to employee, director or independent
contractor/consulting plans, agreements or arrangements and other compensation
related arrangements approved by the Board of Directors or the compensation
committee thereof, or by the Corporation’s management acting under authority
delegated by the Board of Directors or the compensation committee, up to the
Permitted Grant Amount, as defined below (with stock options, restricted stock
units, shares of Class A Common Stock and other employee equity or equity-based
awards that are settled in shares of Class A Common Stock (other than those
described in (i) and (ii) above) so granted in excess of the Permitted Grant
Amount being referred to as “Dilutive Equity Grants”)), (v) in connection with
the issuance of the warrants to the Investors and any adjustments to the
exercise price or shares issuable upon exercise of such warrants pursuant to
terms therefor, (vi) in connection with registered open market sales of Class A
Common Stock at prevailing market prices, (vii) upon the exercise or conversion
of convertible securities for which an adjustment pursuance to this Section 4.2
had previously been made or had not been required to be made, and (viii) upon
conversion of shares of the Corporation’s Class B Common Stock into shares of
Class A Common Stock without the payment of any consideration therefor.
“Permitted Grant Amount” shall mean 2,000,000 Share Equivalents per year
commencing January 21, 2009 and accruing annually with unused amounts carried
forward.  For the purpose hereof, each stock option constitutes one-third of a
“Share Equivalent” and each restricted stock unit, grant of Class A Common Stock
and other employee equity or equity-based compensation settled in shares of the
Class A Common Stock (other than those described pursuant to (i) and (ii) above)
constitutes one “Share Equivalent.”

 

Any adjustment made pursuant to this Section 4.2 shall become effective
immediately upon the date of such issuance.

 

4.3           Other Distributions.  In case the Corporation shall fix a record
date for the making of a distribution to all holders of shares of its Class A
Common Stock of securities, evidences of indebtedness, assets, cash, rights or
warrants (excluding Ordinary Cash Dividends, dividends of its Class A Common
Stock and other

 

8

--------------------------------------------------------------------------------


 

dividends or distributions referred to in Section 4.1), in each such case, the
Exercise Price in effect prior to such record date shall be reduced immediately
thereafter to the price determined by multiplying the Exercise Price in effect
immediately prior to the reduction by the quotient of (i) the Market Price of
the Class A Common Stock on the last trading day preceding the first date on
which the Class A Common Stock trades regular way on the New York Stock Exchange
without the right to receive such distribution, minus the amount of cash or the
Fair Market Value of the securities, evidences of indebtedness, assets, rights
or warrants to be so distributed in respect of one share of Common Stock (the
“Per Share Fair Market Value”) divided by (ii) such Market Price on such date
specified in clause (i); such adjustment shall be made successively whenever
such a record date is fixed.  In such event, the number of Shares issuable upon
the exercise of each Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of the Warrant before such adjustment, and (2) the Exercise Price in effect
immediately prior to the distribution giving rise to this adjustment by (y) the
new Exercise Price determined in accordance with the immediately preceding
sentence.  In the case of an adjustment for a cash dividend that is, or is
coincident with, a regular quarterly dividend, both the Per Share Fair Market
Value and the Market Price specified in clause (i) would be reduced by the per
share amount of the portion of the cash dividend that would constitute an
Ordinary Cash Dividend.  In the event that such distribution is not so made, the
Exercise Price and the number of Shares issuable upon exercise of each Warrant
then in effect shall be readjusted, effective as of the date when the Board of
Directors determines not to distribute such shares, evidences of indebtedness,
assets, rights, cash or warrants, as the case may be, to the Exercise Price that
would then be in effect and the number of Shares that would then be issuable
upon exercise of the Warrant if such record date had not been fixed.

 

4.4           Certain Repurchases of Class A Common Stock.  In case the
Corporation effects a Pro Rata Repurchase of Class A Common Stock, then the
Exercise Price shall be adjusted to the price determined by multiplying the
Exercise Price in effect immediately prior to the effective date of such Pro
Rata Repurchase by a fraction of which the numerator shall be (i) the product of
(x) the number of shares of Class A Common Stock outstanding immediately before
such Pro Rata Repurchase and (y) the Market Price of a share of Class A Common
Stock on the trading day immediately preceding the first public announcement by
the Corporation or any of its Affiliates of the intent to effect such Pro Rata
Repurchase, minus (ii) the aggregate purchase price of the Pro Rata Repurchase,
and of which the denominator shall be the product of (1) the number of shares of
Class A Common Stock outstanding immediately prior to such Pro Rata Repurchase
minus the number of shares of Class A Common Stock so repurchased and (2) the
Market Price per share of Class A Common Stock on the trading day immediately
preceding the first public announcement by the Corporation or any of its
Affiliates of the intent to effect such Pro Rata Repurchase.  In such event, the
number of shares of Class A Common Stock issuable upon the exercise of each
Warrant shall be adjusted to the number

 

9

--------------------------------------------------------------------------------


 

obtained by dividing (A) the product of (I) the number of Shares issuable upon
the exercise of the Warrant before such adjustment, and (II) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (B) the new Exercise Price determined in accordance with the
immediately preceding sentence.

 

4.5           Business Combinations.  In case of any Business Combination or
reclassification of Class A Common Stock (other than a reclassification of
Class A Common Stock referred to in Section 4.1), the Warrantholder’s right to
receive Shares upon exercise of the Warrants shall be converted into the right
to exercise the Warrants to acquire the number of shares of stock or other
securities or property (including cash) which the Class A Common Stock issuable
(at the time of such Business Combination or reclassification) upon exercise of
each Warrant immediately prior to such Business Combination or reclassification
would have been entitled to receive upon consummation of such Business
Combination or reclassification; and in any such case, if necessary, the
provisions set forth herein with respect to the rights and interests thereafter
of the Warrantholder shall be appropriately adjusted so as to be applicable, as
nearly as may reasonably be, to the Warrantholder’s right to exercise each
Warrant in exchange for any shares of stock or other securities or property
pursuant to this paragraph.  In determining the kind and amount of stock,
securities or the property receivable upon exercise of each Warrant following
the consummation of such Business Combination, if the holders of Class A Common
Stock have the right to elect the kind or amount of consideration receivable
upon consummation of such Business Combination, then the Warrantholder shall
have the right to make a similar election (including, without limitation, being
subject to similar proration constraints) upon exercise of each Warrant with
respect to the number of shares of stock or other securities or property which
the Warrantholder will receive upon exercise of a Warrant.

 

4.6           Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 4 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 4 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which each Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Class A Common Stock, but any such
amount shall be carried forward and an adjustment with respect thereto shall be
made at the time of and together with any subsequent adjustment which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate $0.01 or 1/10th of a share of Class A Common Stock, or more.

 

4.7           Timing of Issuance of Additional Class A Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 4 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Corporation may defer until the occurrence of such event
(i) issuing to the Warrantholder of each Warrant exercised after such record
date and before the occurrence of such event the additional shares of Class A
Common Stock issuable upon such exercise by reason of the adjustment required by
such event over and above the shares of Class A Common Stock issuable

 

10

--------------------------------------------------------------------------------


 

upon such exercise before giving effect to such adjustment and (ii) paying to
such Warrantholder any amount of cash in lieu of a fractional share of Class A
Common Stock; provided, however, that the Corporation upon request shall deliver
to such Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares, and such cash, upon the
occurrence of the event requiring such adjustment.

 

4.8           Other Events. For so long as the Warrantholder holds a Warrant or
any portion thereof, if any event occurs as to which the provisions of this
Section 4 are not strictly applicable or, if strictly applicable, would not, in
the good faith judgment of the Board of Directors of the Corporation, fairly and
adequately protect the purchase rights of the Warrants in accordance with the
essential intent and principles of such provisions, then the Board of Directors
shall make such adjustments in the application of such provisions, in accordance
with such essential intent and principles, as shall be reasonably necessary, in
the good faith opinion of the Board of Directors, to protect such purchase
rights as aforesaid.  Without limiting the foregoing, in connection with and as
a condition to any transaction, including any distribution, in respect of, the
Class B Common Stock or any other class of Common Stock in existence from time
to time that would give rise to an adjustment pursuant to this Section 4 if such
transaction were in respect of the Class A Common Stock (other than a
transaction in which the Class A Common Stock participates on a pro rata basis),
the Board of Directors shall make such adjustments to the Exercise Price and the
number of shares into which the Warrants are exercisable as are fair and
equitable in its good faith opinion to protect the purchase rights of the
Warrants as if such transaction was solely in respect of the Class A Common
Stock.  The Exercise Price and the number of Shares into which the Warrants are
exercisable shall not be adjusted in the event of a change in the par value of
the Common Stock or a change in the jurisdiction of incorporation of the
Corporation.

 

4.9           Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of Shares into which each Warrant is exercisable shall be adjusted as
provided in Section 4, the Corporation shall forthwith file at the principal
office of the Corporation a statement showing in reasonable detail the facts
requiring such adjustment and the Exercise Price that shall be in effect and the
number of Shares into which each Warrant shall be exercisable after such
adjustment, and the Corporation shall also cause a copy of such statement to be
sent by mail, first class postage prepaid, to the Warrant Agent and each
Warrantholder at the address appearing in the Corporation’s records.

 

4.10         Notice of Adjustment Event.  In the event that the Corporation
shall propose to take any action of the type described in this Section 4 (but
only if the action of the type described in this Section 4 would result in an
adjustment in the Exercise Price or the number of Shares into which each Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of a Warrant),

 

11

--------------------------------------------------------------------------------


 

the Corporation shall give written notice to the Warrant Agent and
Warrantholder, in the manner set forth in Section 4.7, which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action, except if it is impracticable
to provide such 15 days’ prior notice, then the Corporation shall provide such
notice as soon as it is reasonably able prior to the taking of such proposed
action.  Failure to give such notice, or any defect therein, shall not affect
the legality or validity of any such action.

 

4.11         Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 4, the Corporation shall take any action
which may be necessary, including obtaining regulatory, New York Stock Exchange
or stockholder approvals or exemptions, in order that the Corporation may
thereafter validly and legally issue as fully paid and nonassessable all shares
of Class A Common Stock that the Warrantholder is entitled to receive upon
exercise of each Warrant pursuant to this Section 4.

 

4.12         Adjustment Rules.  Any adjustments pursuant to this Section 4 shall
be made successively whenever an event referred to herein shall occur.  If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below the par value of the Class A Common Stock, then such adjustment
in the Exercise Price made hereunder shall reduce the Exercise Price to the par
value of the Class A Common Stock and then, upon the Corporation’s satisfaction
of its obligations under Section 4, to such lower par value as may then be
established.

 

4.13         No Impairment. The Corporation will not, by amendment of its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of the
Warrants and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

 

5.             Transfer/Assignment.

 

5.1           Registration of Transfer.  The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant upon the Warrant
Register, upon surrender of such Warrant for transfer, properly endorsed with
signatures properly guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock

 

12

--------------------------------------------------------------------------------


 

Exchanges Medallion Program or the New York Stock Exchange, Inc. Medallion
Signature Program and accompanied by a written instrument or instruments of
transfer in form satisfactory to the Warrant Agent, duly executed by the
registered holder or registered holders thereof or by the duly appointed legal
representative thereof or by a duly authorized attorney and accompanied by
appropriate instructions for transfer.  Upon any such transfer, a new Warrant
representing an equal aggregate number of Warrants shall be issued and the old
Warrant shall be cancelled by the Warrant Agent.  The Warrants so cancelled
shall be delivered by the Warrant Agent to the Corporation from time to time
upon written request.

 

5.2           Fractional Warrants.  The Warrant Agent shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a warrant certificate for a fraction of a Warrant.

 

5.3           Service Charges.  No service charge shall be made for any exchange
or registration of transfer of Warrants.

 

5.4           Warrant Execution and Countersignature.  The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Warrant Agreement, the Warrants required to be issued pursuant to the
provisions of this Section 5, and the Corporation, whenever required by the
Warrant Agent, will supply the Warrant Agent with Warrants duly executed on
behalf of the Corporation for such purpose.

 

6.             Other Provisions Relating to Rights of Holders of Warrants.

 

6.1           No Rights as Stockholders; Transfer Books.  A Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Corporation prior to the date of exercise hereof.  The Corporation will
at no time close its transfer books against transfer of this Warrant in any
manner which interferes with the timely exercise of this Warrant.

 

6.2           Registration of Class A Common Stock.  The Corporation agrees that
prior to the issuance of the Warrants, it shall file, if necessary, with the SEC
a new registration statement, for the registration, under the Securities Act,
of, and it shall take such action as is necessary to qualify for sale, in those
states in which the Warrants were initially offered by the Corporation, the
Shares issuable upon exercise of the Warrants.  In either case, the Corporation
will use its commercially reasonable efforts to cause the same to become
effective and to maintain the effectiveness of the Registration Statement or
such new registration statement until the expiration of the Warrants in
accordance with the provisions of this Warrant Agreement.  The provisions of
this Section 6.2 may not be modified, amended or deleted without the prior
written consent of the Corporation and the majority of the holders of the
Warrants then outstanding.

 

6.3           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a

 

13

--------------------------------------------------------------------------------


 

Business Day, then such action may be taken or such right may be exercised on
the next succeeding day that is a Business Day.

 

7.             Concerning the Warrant Agent and Other Matters.

 

7.1           Payment of Taxes.  The Corporation will from time to time promptly
pay all taxes and charges, including transfer taxes, that may be imposed upon
the Corporation or the Warrant Agent in respect of the issuance or delivery of
shares of Class A Common Stock upon the exercise of Warrants, but the
Corporation shall not be obligated to pay any other transfer taxes in respect of
the Warrants or such shares or any transfer taxes which may apply as a result of
the issuance or delivery of shares of Class A Common Stock upon the exercise of
Warrants to a person other than the registered holder of such Warrants;
provided, however, that the Corporation and the Warrant Agent shall not be
required to deliver such Warrants unless or until the person or persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation and
the Warrant Agent that such tax has been paid or is not payable.

 

7.2           Resignation, Consolidation, or Merger of Warrant Agent.

 

7.2.1        Appointment of Successor Warrant Agent.  The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Corporation.  If the office of the Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Corporation
shall appoint in writing a successor Warrant Agent in place of the Warrant
Agent.  If the Corporation shall fail to make such appointment within a period
of thirty (30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of the Warrant (who shall, with
such notice, submit his Warrant for inspection by the Corporation), then the
holder of any Warrant may apply to the Supreme Court of the State of New York
for the County of New York for the appointment of a successor Warrant Agent. 
Any successor Warrant Agent, whether appointed by the Corporation or by such
court, shall be a corporation organized and existing under the laws of the State
of New York, in good standing and having its principal office in the Borough of
Manhattan, City and State of New York, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority.  After appointment, any successor Warrant Agent
shall be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Corporation, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such

 

14

--------------------------------------------------------------------------------


 

predecessor Warrant Agent hereunder; and upon request of any successor Warrant
Agent the Corporation shall make, execute, acknowledge, and deliver any and all
instruments in writing for more fully and effectually vesting in and confirming
to such successor Warrant Agent all such authority, powers, rights, immunities,
duties, and obligations.

 

7.2.2        Notice of Successor Warrant Agent.  In the event a successor
Warrant Agent shall be appointed, the Corporation shall give written notice
thereof to the predecessor Warrant Agent and the transfer agent for the Class A
Common Stock not later than the effective date of any such appointment.

 

7.2.3        Merger or Consolidation of Warrant Agent.  Any corporation into
which the Warrant Agent may be merged or with which it may be consolidated or
any corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Warrant
Agreement without any further act.

 

7.3           Fees and Expenses of Warrant Agent.

 

7.3.1        Remuneration.  The Corporation agrees to pay the Warrant Agent
reasonable remuneration for its services as such Warrant Agent hereunder as set
forth on Exhibit B hereto and will reimburse the Warrant Agent for all
reasonable expenses and charges paid or incurred by it in the amendment,
modification, waiver, exercise, performance and administration of its rights and
duties hereunder including, but not limited to, all legal counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.

 

7.3.2        Further Assurances.  The Corporation agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Warrant Agreement.

 

7.4           Liability of Warrant Agent.

 

7.4.1        Reliance on Corporation Statement.  Whenever in the performance of
its duties under this Warrant Agreement, the Warrant Agent shall deem it
necessary or desirable that any fact or matter be proved or established by the
Corporation prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
statement signed by the Chairman, the President, the Vice Chairman, any Senior
Vice President, any Vice President, the Secretary or the Treasurer of the
Corporation and delivered to the Warrant Agent.  The Warrant Agent shall not be
liable or responsible for or in respect of any action

 

15

--------------------------------------------------------------------------------


 

taken, suffered or omitted to be taken by it in accordance with instructions of
any such officer or for any delay in acting while waiting for those
instructions. The Warrant Agent shall be fully authorized and protected in
relying upon the most recent instructions received from any such officer.

 

7.4.2        Indemnity.  The Warrant Agent shall be liable hereunder only for
its own gross negligence, willful misconduct or bad faith (each as determined by
a final, non-appealable judgment of a court of competent jurisdiction).  The
Corporation agrees to indemnify the Warrant Agent and save it harmless against
any and all liabilities, including, but not limited to, judgments, costs and
reasonable fees of one counsel, for action taken, suffered or omitted by the
Warrant Agent in connection with the acceptance and execution of this Warrant
Agreement, including the costs and expenses of defending against any claim of
liability arising therefrom, directly or indirectly, except as a result of the
Warrant Agent’s gross negligence, willful misconduct, or bad faith (each as
determined by a final, non-appealable judgment of a court of competent
jurisdiction).

 

7.4.3        Exclusions.  The Warrant Agent shall have no responsibility with
respect to the validity of this Warrant Agreement or with respect to the
validity or execution of any Warrant (except its countersignature thereof); nor
shall it be responsible for any breach by the Corporation of any covenant or
condition contained in this Warrant Agreement or in any Warrant; nor shall it be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Class A Common Stock to be issued pursuant to this Warrant Agreement or any
Warrant or as to whether any shares of Class A Common Stock will when issued be
valid and fully paid and nonassessable.

 

7.5           Acceptance of Agency.  The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
express terms and conditions (and no implied terms) herein set forth and among
other things, shall account promptly to the Corporation with respect to Warrants
exercised and concurrently account for, and pay to the Corporation, all moneys
received by the Warrant Agent for the purchase of shares of the Corporation’s
Class A Common Stock through the exercise of Warrants.

 

7.6           General. The Warrant Agent undertakes to perform the duties and
obligations expressly imposed by this Warrant Agreement upon the following terms
and conditions, all of which the Corporation and the holders of Warrants, by
their acceptance thereof, shall be bound.

 

16

--------------------------------------------------------------------------------


 

7.6.1        The Warrant Agent may rely conclusively and shall be protected in
acting upon any order, judgment, instruction, notice, demand, certificate,
opinion or advice of counsel (including counsel to the Corporation or chosen by
the Warrant Agent), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of information therein
contained) which is reasonably believed by the Warrant Agent to be genuine and
to be signed or presented by the proper person or persons.

 

7.6.2        The Warrant Agent shall have no duties, responsibilities or
obligations as the Warrant Agent except those which are expressly set forth
herein, and in any modification or amendment hereof to which the Warrant Agent
has consented in writing, and no duties, responsibilities or obligations shall
be implied or inferred. Without limiting the foregoing, unless otherwise
expressly provided in this Warrant Agreement, the Warrant Agent shall not be
subject to, nor be required to comply with or determine if any person or entity
has complied with, the Registration Statement or the provisions of any other
agreement between or among the Corporation, the holders of Warrants or Shares or
any other person or entity beyond the specific terms hereof, or to comply with
any notice, instruction, direction, request or other communication, paper or
document other than as expressly set forth in this Warrant Agreement.

 

7.6.3        The statements contained herein and in the Warrant Certificates
shall be deemed to be statements of the Corporation only, and the Warrant Agent
assumes no liability or responsibility for their correctness or to verify the
same.

 

7.6.4        The Warrant Agent shall be under no responsibility or liability to
institute, appear in or defend any action, suit or other proceeding of any kind,
or to take any other action likely to involve expense, unless and until the
Corporation or one or more registered holders of Warrant Certificates shall
furnish the Warrant Agent with security and indemnity satisfactory to it for any
out of pocket costs and expenses which may be incurred, but this provision shall
not affect the power of the Warrant Agent to take such action as it may consider
proper, whether with or without any such security or indemnity. All rights of
action under this Warrant Agreement or under any of the Warrants may be enforced
by the Warrant Agent without the possession of any of the Warrant Certificates
or the production thereof at any trial or other proceeding relative thereto, and
any such action, suit or proceeding instituted by the Warrant Agent shall be
brought in its name as Warrant Agent and any recovery of judgment shall be for
the ratable benefit of the registered holders of the Warrants, as their
respective rights or interests may appear.

 

17

--------------------------------------------------------------------------------


 

7.6.5        The Warrant Agent, and any member, stockholder, director, officer
or employee of it, may buy, sell or deal in any of the Warrants or other
securities of the Corporation or become pecuniarily interested in any
transaction in which the Corporation may be interested, or contract with or lend
money to the Corporation or any affiliate thereof or otherwise act as fully and
freely as though it were not Warrant Agent under this Warrant Agreement. Nothing
herein shall preclude the Warrant Agent from acting in any other capacity for
the Corporation or for any other legal entity.

 

7.6.6        The Warrant Agent will not be under any duty or responsibility to
ensure compliance with any applicable federal or state securities laws in
connection with the issuance, transfer or exchange of the Warrant Certificates.

 

7.6.7        The Warrant Agent shall act hereunder solely as agent for the
Corporation, and its duties shall be determined solely by the provisions hereof.
In no event will the Warrant Agent be liable for special, indirect, incidental,
consequential or punitive losses or damages of any kind whatsoever (including
but not limited to lost profits), even if the Warrant Agent has been advised of
the possibility of such losses or damages and regardless of the form of action. 
Any liability of the Warrant Agent under this Warrant Agreement shall be limited
to the amount of annual fees paid by the Corporation to the Warrant Agent.

 

7.6.8        The Warrant Agent shall not at any time be under any duty or
responsibility to any holder of any Warrant Certificate to make or cause to be
made any adjustment of the Exercise Price or number of the Shares or other
securities or property deliverable as provided in this Warrant Agreement, or to
determine whether any facts exist which may require any such adjustments, or
with respect to the nature or extent of any such adjustments, when made, or with
respect to the method employed in making the same. The Warrant Agent shall not
be responsible or liable with respect to the validity or value or the kind or
amount of any Shares or of any securities or property which may at any time be
issued or delivered upon the exercise of any Warrant or with respect to whether
any such Shares or other securities will when issued be validly issued and fully
paid and nonassessable, and makes no representation with respect thereto.

 

7.6.9        Notwithstanding anything in this Warrant Agreement to the contrary,
the Warrant Agent shall have no liability or responsibility to any person as a
result of its inability to perform any of its obligations under this Warrant
Agreement by reason of any preliminary or permanent injunction or other order,
decree or ruling issued by a court of competent jurisdiction or by a
governmental, regulatory or administrative agency or commission, or any statute,
rule, regulation or executive order promulgated or enacted by any governmental
authority prohibiting or otherwise restraining performance of such obligation.

 

18

--------------------------------------------------------------------------------


 

7.6.10      In the event the Warrant Agent believes any ambiguity or uncertainty
exists hereunder or in any notice, instruction, direction, request of other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent may, in its sole and absolute discretion, refrain from taking any
action, and shall be fully protected and shall not be liable in any way to the
Corporation or any holder or other person or entity for refraining from taking
such action, provided that the Warrant Agent provides prior written notice to
the Corporation of such ambiguity or uncertainty and its intention to refrain
from taking such action. unless the Warrant Agent receives written instructions
signed by the Corporation which eliminates such ambiguity or uncertainty to the
reasonable satisfaction of the Warrant Agent.

 

7.6.11      The Corporation agrees to provide to the Warrant Agent such number
of Warrant Certificates executed on behalf of the Corporation in proper form for
issuance as may reasonably be required by the Warrant Agent for the carrying out
or performing of the provisions of this Warrant Agreement.

 

7.6.12      The Warrant Agent shall have no duty or obligation to investigate or
confirm whether any determination under this Warrant Agreement is correct or
accurate.

 

7.6.13      At any time the Warrant Agent may request in writing an instruction
in writing from the Corporation. and may at its own option include in such
request the course of action it proposes to take and the date on which it
proposes to act, regarding any matter arising in connection with its duties and
obligations hereunder. The Warrant Agent shall not be liable or responsible for
acting without the Corporation’s consent in accordance with such a proposal on
or after the date specified therein: provided, that the specified date shall be
at least five (5) business days after the Corporation receives the Warrant
Agent’s request for instructions and its proposed course of action; and
provided, further, that, prior to so acting, the Warrant Agent has not received
from the Corporation the written instructions so requested.

 

7.6.14      The Warrant Agent may consult with counsel satisfactory to it (which
may be counsel to the Corporation), and the advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in accordance with the advice of such
counsel.

 

7.6.15      The Warrant Agent will not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates or be required to verify the same, and all such statements
and recitals are and will be deemed to have been made by the Corporation only.

 

19

--------------------------------------------------------------------------------


 

7.6.16

The Warrant Agent may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or
attorneys-in-fact, and the Warrant Agent shall not be responsible for any loss
or expense arising out of, or in connection with, the actions or omissions to
act of its agents or attorneys-in-fact, so long as the Warrant Agent acts
without gross negligence or willful misconduct in connection with the selection
of such agents or attorneys-in-fact; provided, that this provision shall not
permit the Warrant Agent to assign all or substantially all of its primary
record-keeping responsibilities hereunder to any third party provider without
the Corporation’s prior written consent.

 

7.6.17

The Warrant Agent shall not be under any liability for interest on any monies at
any time received by it pursuant to any of the provisions of this Warrant
Agreement.

 

The rights and obligations contained in this Section 7.6 shall survive the
termination of this Warrant Agreement and the resignation, removal or
replacement of the Warrant Agent.

 

8.             Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Corporation, shall include any Person
beneficially owning or holding, directly or indirectly, ten percent (10%) or
more of any class of voting or equity interests of the Corporation or any
Subsidiary or any corporation of which the Corporation and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, ten percent
(10%) or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Corporation.

 

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Corporation and one by the Warrantholder (or if there is more than
one Warrantholder, a majority in interest of Warrantholders), shall mutually
agree upon the determinations then the subject of appraisal.  Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked.  If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers or, if such two first appraisers fail to
agree upon the appointment of a third appraiser, such appointment shall be made
by the American Arbitration Association, or any organization successor thereto,
from a panel of arbitrators having experience in appraisal of the subject matter
to be

 

20

--------------------------------------------------------------------------------


 

appraised.  The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder.  The costs of conducting any Appraisal Procedure shall be borne
by the Corporation.

 

“Board of Directors” means the board of directors of the Corporation, including
any duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Corporation’s
stockholders.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

“Capital Stock” means (i) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (ii) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person

 

“Common Stock” means the common stock of the Corporation, which as of the date
hereof consists of the Class A Common Stock and the Class B Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $6.35, as the same may be adjusted pursuant to Section 4.

 

“Expiration Time” has the meaning set forth in Section 3.2.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.  If the Warrantholder objects in writing to
the Board of Directors’ calculation of fair market value within 10 days of
receipt of written notice thereof and the Warrantholder and the Corporation are
unable to agree on fair market value during the 10-day period following the
delivery of the Warrantholder’s objection, the Appraisal Procedure may be
invoked by either party to determine Fair Market Value by delivering written
notification thereof not later than the 30th day after delivery of the
Warrantholder’s objection.

 

21

--------------------------------------------------------------------------------


 

“Market Price” means, with respect to the Common Stock, on any given day, the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, of the shares of
such Common Stock on the New York Stock Exchange on such day.  If such Common
Stock is not traded on the New York Stock Exchange on any date of determination,
the Market Price of such Common Stock on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which such Common Stock is so
listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which such Common Stock is so listed or quoted, or if such Common Stock is not
so listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for such Common Stock in the over-the-counter market as
reported by Pink Sheets LLC or similar organization, or, if that bid price is
not available, the Market Price of such Common Stock on that date shall mean the
Fair Market Value per share as determined by the Board of Directors in reliance
on an opinion of a nationally recognized independent investment banking firm
retained by the Corporation for this purpose and certified in a resolution sent
to the Warrantholder.  For the purposes of determining the Market Price of such
Common Stock on the “trading day” preceding, on or following the occurrence of
an event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the New York Stock Exchange or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

 

“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to December 28, 2008 to the extent
the aggregate dividend paid on all Common Stock in any quarter exceeds the
greater of (i) the aggregate dividend that would be paid on all Common Stock in
that quarter at a rate of $0.06 per share or (ii) (x) 80% of accumulated
earnings since December 29, 2008 (determined in accordance with generally
accepted accounting principles in effect from time to time) less (y) the amount
of aggregate dividends on Common Stock and on all preferred stock of the
Corporation that is classified as equity under such generally accepted
accounting principles paid since December 29, 2008, provided, however, that if
in any year the amount of the Corporation’s capital expenditures exceeds the
amount of the Corporation’s depreciation, then the calculation for such year of
accumulated earnings shall be determined by

 

22

--------------------------------------------------------------------------------


 

deducting the amount of such capital expenditures rather than the amount of
depreciation.

 

“Per Share Fair Market Value” has the meaning set forth in Section 4.3.

 

“Permitted Transactions” has the meaning set forth in Section 4.2.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Class A Common Stock by
the Corporation or any Affiliate thereof pursuant to (i) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (ii) any other offer available to
substantially all holders of Class A Common Stock, in the case of both (i) or
(ii), whether for cash, shares of Capital Stock of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including, without limitation, shares of
Capital Stock, other securities or evidences of indebtedness of a subsidiary),
or any combination thereof, effected while the Warrants are outstanding.  The
“Effective Date” of a Pro Rata Repurchase shall mean the date of acceptance of
shares for purchase or exchange by the Corporation under any tender or exchange
offer which is a Pro Rata Repurchase or the date of purchase with respect to any
Pro Rata Purchase that is not a tender or exchange offer.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Shares” has the meaning set forth in Section 3.

 

“Warrantholder” has the meaning set forth in Section 3.

 

9.             Miscellaneous Provisions.

 

9.1                                 Successors.  All the covenants and
provisions of this Warrant Agreement by or for the benefit of the Corporation or
the Warrant Agent shall bind and inure to the benefit of their respective
successors and assigns.

 

9.2                                 Notices.  Any notice, statement or demand
authorized by this Warrant Agreement to be given or made by the Warrant Agent or
by the holder of any Warrant to or on the Corporation shall be sufficiently
given when so delivered if by hand or overnight delivery or if sent by certified
mail or private courier service within five (5) days after deposit of such
notice, postage prepaid, addressed (until another address is filed in writing by
the Corporation with the Warrant Agent), as follows:

 

The New York Times Company

620 Eighth Avenue
New York, New York 10018

Telecopy No.:  (212) 556-4634

Confirmation No.:  (212) 556-1234
Attention:  General Counsel

 

23

--------------------------------------------------------------------------------


 

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by the holder of any Warrant or by the Corporation to or on the Warrant
Agent shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
(5) days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Corporation), as
follows:

 

Mellon Investor Services LLC

BNY Mellon Shareowner Services

Newport Office Center VII

480 Washington Blvd.

Jersey City, NJ 07310

Attention: Relationship Manager

 

With a copy to:

 

Mellon Investor Services LLC

BNY Mellon Shareowner Services

Newport Office Center VII

480 Washington Blvd.

Jersey City, NJ 07310

Attention: Legal Department

 

9.3                                 Applicable Law.  This Warrant Agreement and
the Warrants will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.  Any dispute arising out of this Warrant Agreement or the
Warrants or the transactions contemplated hereby shall be subject to the
exclusive jurisdiction of the State or Federal courts in the Borough of
Manhattan, The City of New York.

 

9.4                                 Persons Having Rights under this Warrant
Agreement.  Nothing in this Warrant Agreement expressed and nothing that may be
implied from any of the provisions hereof is intended, or shall be construed, to
confer upon, or give to, any person or corporation other than the parties hereto
and the registered holders of the Warrants any right, remedy, or claim under or
by reason of this Warrant Agreement or of any covenant, condition, stipulation,
promise, or agreement hereof.  All covenants, conditions, stipulations,
promises, and agreements contained in this Warrant Agreement shall be for the
sole and exclusive benefit of the parties hereto and their successors and
assigns and of the registered holders of the Warrants.

 

9.5                                 Examination of the Warrant Agreement.  A
copy of this Warrant Agreement shall be available with reasonable prior written
notice during normal business hours at

 

24

--------------------------------------------------------------------------------


 

its office for inspection by the registered holder of any Warrant.  The Warrant
Agent may require any such holder to submit his Warrant for inspection by it.

 

9.6                                 Counterparts.  This Warrant Agreement may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

9.7                                 Effect of Headings.  The Section headings
herein are for convenience only and are not part of this Warrant Agreement and
shall not affect the interpretation thereof.

 

9.8                                 Amendments.  This Warrant Agreement may be
amended by the parties hereto without the consent of any registered holder for
the purpose of curing any ambiguity, or of curing, correcting or supplementing
any defective provision contained herein or adding or changing any other
provisions with respect to matters or questions arising under this Warrant
Agreement as the parties may deem necessary or desirable and that the parties
deem shall not adversely affect the interest of the registered holders.  All
other modifications or amendments, including any amendment that (i) changes the
Warrants so as to reduce the number of shares purchasable upon exercise of the
Warrants or so as to increase the exercise price, (ii) shortens the period of
time during which the Warrants may be exercised, (iii) otherwise adversely
affects the exercise rights of the holders in any material respect, or
(iv) reduces the number of unexercised Warrants the consent of the holders of
which is required for amendment of this Warrant Agreement or the Warrants, shall
require the written consent of the majority of the holders of the Warrants then
outstanding hereunder.  A certificate from an appropriate officer of the
Corporation which states that the proposed supplement or amendment is in
compliance with the terms of this Section and does not change the Warrant
Agent’s rights, duties, liabilities or obligations hereunder, shall be delivered
to the Warrant Agent.

 

9.9                                 Severability.  This Warrant Agreement shall
be deemed severable, and the invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of this Warrant
Agreement or of any other term or provision hereof.  Furthermore, in lieu of any
such invalid or unenforceable term or provision, the parties hereto intend that
there shall be added as a part of this Warrant Agreement a provision as similar
in terms to such invalid or unenforceable provision as may be possible and be
valid and enforceable; provided, however, that if such invalid or unenforceable
term or provision shall affect the rights, immunities, duties or obligations of
the Warrant Agent, the Warrant Agent shall be entitled to resign immediately.

 

9.10                           Force Majeure.  In no event shall the Warrant
Agent be liable or responsible for any failure or delay in the performance of
its obligations under this Warrant Agreement arising out of or caused by,
directly or indirectly, forces beyond its reasonable control, including without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or

 

25

--------------------------------------------------------------------------------


 

natural catastrophes or acts of God, and interruptions, losses or malfunctions
of utilities, communications or computer (software or hardware) services.

 

(Remainder of page intentionally left blank.  Signature pages to follow.)

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

Attest

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Attest

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT CERTIFICATE

 

NUMBER

 

 

WARRANTS

 

 

 

 

 

 

 

THIS WARRANT WILL BE VOID IF NOT EXERCISED ON OR PRIOR TO 5:00 p.m.
NEW YORK CITY TIME, ON JANUARY 15, 2015

 

THE NEW YORK TIMES COMPANY

 

 

CUSIP

 

 

WARRANT

 

THIS CERTIFIES THAT, for value received
                                                                                                                                           

is the Registered Holder of such number of Warrants set forth above (the
“Warrants”), each such Warrant entitles the holder hereof to acquire from The
New York Times Company, a New York Corporation (the “Corporation”), one fully
paid and nonassessable share of the Corporation’s Class A Common Stock, par
value $0.10 per share (the “Class A Common Stock”) at a purchase price of $6.35
per share, as such price may be adjusted (the “Exercise Price”), upon surrender
of this Warrant Certificate and duly executed Notice of Exercise, a form of
which is attached hereto, and payment of the Exercise Price at the office or
agency of the Warrant Agent, Mellon Investor Services LLC (such payment to be
made to the Warrant Agent, in lawful money of the United States, by certified
check, cashier’s check or bank draft payable to the order of the Corporation,
drawn upon a United States bank, or postal, telegraphic or express money order
payable to the order of the Corporation (or as otherwise agreed to by the
Corporation), subject to the conditions set forth herein and in the Warrant
Agreement.  This Warrant is exercisable, in whole or in part, at any time or
from time to time after execution and delivery of this Warrant by the
Corporation on the date hereof, and when countersigned by the Warrant Agent, but
in no event later than 5:00 p.m., New York City time, January 15, 2015 (the
“Expiration Time”).

 

The Warrant Agreement provides that upon the occurrence of certain events the
Exercise Price and the number of shares of Class A Common Stock issuable upon
the exercise of each Warrant may, subject to certain conditions, be adjusted. 
The term Exercise Price as used in this Warrant Certificate refers to the price
per share at which shares of Class A Common Stock may be purchased at the time
the Warrant is exercised.

 

Notwithstanding the foregoing, and subject to Section 6.2 of the Warrant
Agreement, the Corporation shall not be obligated to deliver any securities
pursuant to the exercise of a Warrant unless (i) a registration statement under
the Securities Act with respect to the Class A Common Stock issuable upon
exercise is effective, or (ii) in the opinion of counsel to the Corporation, the
issuance of the shares of Class A Common Stock upon the exercise of the Warrants
is exempt from the registration requirements of the Securities Act.

 

A-1

--------------------------------------------------------------------------------


 

No fractional Shares or scrip representing fractional Shares shall be issued
upon any exercise of this Warrant.  In lieu of any fractional Share to which the
Registered Holder would otherwise be entitled, the Registered Holder shall be
entitled to receive a cash payment equal to the Market Price of the Class A
Common Stock on the last trading day preceding the date of exercise less the
Exercise Price for such fractional share.

 

Upon any exercise of this Warrant for less than the total number of full shares
of Class A Common Stock provided for herein, there shall be issued to the
Registered Holder hereof or his assignee a new Warrant Certificate covering the
number of shares of Class A Common Stock for which the Warrant has not been
exercised.

 

Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the Registered Holder hereof in person or by attorney duly authorized
in writing, may be exchanged in the manner and subject to the limitations
provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor and
evidencing in the aggregate a like number of Warrants.

 

Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other governmental charge.

 

The Corporation and the Warrant Agent may deem and treat the Registered Holder
as the absolute owner of this Warrant Certificate (notwithstanding any notation
of ownership or other writing hereon made by anyone other than the Corporation
or the Warrant Agent), for the purpose of any exercise hereof, and for all other
purposes, and neither the Corporation nor the Warrant Agent shall be affected by
any notice to the contrary.

 

This Warrant does not entitle the Registered Holder to any of the rights of a
stockholder of the Corporation.

 

This Warrant Certificate has been executed by the Corporation as a deed poll
with the intent that the obligations undertaken by the Corporation to the
Registered Holder pursuant to this Warrant Certificate shall have effect as
covenants by the Corporation inuring for the benefit of such Registered Holder.

 

The securities represented by this Warrant Certificate (including the securities
issuable upon the exercise of the Warrant) are subject to the terms and
conditions set forth in the Warrant Agreement dated as of                , 2009,
by and between the Corporation and the Warrant Agent (the “Warrant Agreement”). 
Copies of such agreement may be obtained by the holder hereof at the office of
the Warrant Agent designated for such purpose without charge.  Capitalized terms
used herein but not defined shall have the meaning set forth in the Warrant
Agreement.

 

[Signature page follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Warrant has been duly executed by the parties hereto as
of the day and year first above written.

 

 

FOR THE CORPORATION:

 

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOR THE WARRANT AGENT:

 

 

 

 

 

 

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

FORM OF NOTICE OF EXERCISE

 

To Be Executed by the Registered Holder in Order to Exercise Warrants

 

The undersigned Registered Holder irrevocably elects to exercise
                                               Warrants represented by this
Warrant Certificate, and to purchase the shares of Class A Common Stock issuable
upon the exercise of such Warrants, and requests that Certificates for such
shares of Class A Common Stock shall be issued in the name of

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

 

and be delivered to

 

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

 

and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the Registered Holder
at the address stated below:

 

 

Dated:

 

 

 

 

 

(SIGNATURE)

 

 

 

 

 

 

 

 

 

 

 

(ADDRESS)

 

 

 

 

 

 

 

 

(TAX IDENTIFICATION NUMBER)

 

A-4

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

To Be Executed by the Registered Holder in Order to Assign Warrants

 

For Value Received,
                                                                     hereby
sells, assigns, and transfers unto

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to

 

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

 

 

                                                                       of the
Warrants represented by this Warrant Certificate, and hereby irrevocably
constitute and appoint                                              Attorney to
transfer this Warrant Certificate on the books of the Corporation, with full
power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

(SIGNATURE)

 

 

The signature to the assignment of the subscription form must correspond to the
name written upon the face of this Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever, and must be
guaranteed by a participant in the Securities Transfer Agent Medallion Program,
the Stock Exchanges Medallion Program or the New York Stock Exchange, Inc.
Medallion Signature Program.

 

A-5

--------------------------------------------------------------------------------